TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00123-CR


Harley William Fike, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-08-066, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING


O R D E R
PER CURIAM 
	The notice of appeal in this cause was filed in this Court on March 3, 2009.  On
April 9, 2009, we sent court reporter Ruby Castilleja notice that the reporter's record was overdue
and asking her to send us a written explanation for the delay and an estimate of when the record
would be complete.  We requested that response be filed no later than April 20, 2009.  To date, we
have not received any communication from Ms. Castilleja related to this appeal.  We therefore order
Ms. Castilleja to prepare and file the record in this Court no later than June 15, 2009.
	It is so ordered May 19, 2009.

Before Chief Justice Jones, Justices Puryear and Henson
Do Not Publish